Title: From Thomas Jefferson to George Jefferson, 24 September 1802
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Sep. 24. 1802.
          
          I some days ago drew an order on you for 79.69 D in favor of Burgess Griffin for my taxes in Bedford; but fearing it may not get to his hands in time to deliver to his sheriff William Trigg before his departure, I pray you to pay him on demand with or without the order. but I believe the true sum should have been 76.92 but of this he can inform you.
          On the 21st. inst. I drew on you in favor of Randolph Jefferson for 60. D. Our sheriffs have not yet called on me: but I suppose my draughts in their favor will amount to about 600. D. I have a letter yesterday from mr Barnes in which he informs me he shall be able to replace all [. . .] 8th. of [the next] month.  on the 20th. of August I drew on you in favor of John B. Magruder for 104.54 payable at I forget how many days sight, but enough I know to enable mr Barnes’s remittance to anticipate it. I leave this on the 28th. or 29th. for Washington. Accept my affectionate salutations
          
            Th: Jefferson
          
        